 THE GATES RUBBER COMPANY351to lower job classifications in the boilerhouse.In addition, both thepowerhouse and boilerhouse employees are under the common super-vision of a chief engineer and his two assistants, and are listed on thesame payroll.While the Board has frequently recognized the inherent appropriate-ness of a single unit for engineers, oilers, and firemen, the Petitionerdoes not ask for such a unit but seeks to merge only a fractional partof the boilerhouse personnel into its present bargaining unit.Underthe circumstances, we find that neither of the units for which the Peti-tioner contends is appropriate.As neither organization seeks anelection in a broad powerhouse unit, we shall grant the Intervenor'smotion to dismiss the petition herein.OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.1Cf.New Jersey BrewersAssociationetat , 92 NLRB 1404;ArmourofCompany,88 NLRB 309THE GATES RUBBER COMPANYandINTERNATIONAL UNION OF OPERAT-ING ENGINEERS, LOCAL No. 1, AFL, PETITIONER.Case No. 30-RC-451.Jul!, 20,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the Act, a hearingwas held before Clyde F. Waers, hearing officer.The hearing officer'srulings made at the hearing are free from prejudical error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer 2 is engaged in commerce within the meaning ofthe National Labor Relations Act.IThe Intervenor, United Rubber, Cork, Linoleum and Plastic Workers of America, LocalUnion No 154,CIO, moved to dismiss the petition on the grounds that(1) the Petitionerhas made no adequate current showing of interest; (2) the petition was premature],filed and is barred by an existing collective bargaining agreement and pension plan, and(3) the unit sought is inappropriate.As to (1), the sufficiency of a petitioner's interestshowing is a matter for administrative determination and is not litigable by the partiesFarrell-Cheek Steel Company/,88 NLRB 303We are administratively satisfied that thePetitioner's showing is both current and adequateAs to(2) and(3),we find thesecontentions to bewithoutmeritfor thereasons set forth below in paragraphs numbered .Iand 4,respectively.Accordingly,the intervenor'smotion is hereby denied2The name of the Employer appears in the caption as amended at the hearing.95 NLRB No. 40 352DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.On November 14, 1949, the Employer and the Intervenor exe-cuted, a collective bargaining agreement covering, among others, theemployees here involved.Except for pension provisions, the con-tract was terminable on June 14, 1951, subject to automatic yearlyrenewal in the absence of written notice of a desire to change or termi-nate, served 60 to 75 days prior to the expiration date.The pensionplan extends to June 14, 1954.On about April 5, 1951, notice wasserved and negotiations ensued for purposes of modifying the existingcontract.The Petitioner filed its petition on March 16, 1951.The Intervenor contends that the petition was prematurely filedand that the over-all contract constitutes a bar.We do not agree.A petition filed within 1 month of the "Mill B" period is not pre-mature,3 and the over-all contract cannot operate as a bar both becauseof the timely filing of the petition 4 and because the parties forestalledthe operation of the automatic renewal clause.5The Intervenor further contends that the pension plan constitutesa bar.However, this plan contains no other substantive provisionsrelating to terms and conditions of employment.Under these cir-cumstances, as the Board has frequently held, the pension plan is nota bar.'We find, therefore, that a question affecting commerce exists con-concerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all powerhouse employees at theEmployer's Denver, Colorado, plant.The Employer and the Inter-venor contend that the unit sought is inappropriate principally be-cause of the past bargaining history on a more comprehensive basis,the integrated nature of the Employer's operations, and the allegeddisruptive effect on labor relations.The Employer is engaged in the manufacture of rubber tires, tubes,and other products at its Denver plant.The powerhouse employeeshave been represented by the Intervenor, along with the other pro-duction and maintenance employees, since about 1944.7The Employ-.3Micamold Radio Corp.,94 NLRB 1193;Independence Lumber & Manufacturing Com-pany, Inc.,93 NLRB 1353.4 Ibid.5 Inco Company,93 NLRB 745;1.B.KleinertRubber Company,92 NLRB No. 271,aR-P&C.Valve Division and Reading Steel Casting Division of the American Chain andCable Company,Inc.,94 NLRB 1023;Independence Lumber & Manufacturing Company,Inc., supra.7Following an election pursuant to a stipulation for certification,the Intervenor wascertified in 1942 as the bargaining representative for a unit of production and maintenanceemployees,excluding the powerhouse employees.On February 1, 1943, the Intervenorexecuted a contract with the Employer covering the plant employees,but not specificallyexcluding the powerhouse employees.Within 1 year thereafter,as a result of a cardcheck,the powerhouse employees were represented by the Intervenor as part of theproduction and maintenance unit and have continued to be so represented. THE GATES RUBBER COMPANY353er's plant employs about 4,000 employees and is dividedadminis-tratively into production, warehouse, and engineering divisions.About 500 to 600 employees work in the engineering division.Ofthese, 12 employees, consisting. of 4 licensed stationaryengineers and8 firemen,are assigned to the power plant.The work of the powerhouse employees is confinedalmost exclu-sively to the power plant, which is housed in a separate building 8and produces 65 to 70 percent of the electricity used by the Employer,much of the compressed air, and all the steam for heating and forvulcanizing and other manufacturing processes.The powerhouseemployees perform the usual duties of their classifications in connec-tion with the operation of boilers, turbines, pumps, and compressorsin the power plant .9Any maintenance work in the power plant isperformed by workers from other shops in the engineering division.Although the powerhouse employees are subject to generally the sameconditions of employment as the other plant personnel, they work underseparateimmediate supervision; have separate locker, toilet, and wash-room facilities; and punch not only the time clock in the time house,but also a separate time clock in the power plant.The power plantworks on a 7-day basis, with three shifts.Notices of vacancies in thepower plant are posted only in that department, and qualified power-house employees are given preference in , filling such positions.10There is no interchange of employees between the power plant andother departments, and transfers have been. relatively infrequent.It is clear, from the foregoing and the entire record, that the power-house employees comprise a distinct, homogeneous, and functionallycoherent group of the type which the Board has customarily held maybe accorded separate representation.h1Neither the past bargaininghistory on a more comprehensive basis, nor the character of the Em-ployer's operations, renders such a unit inappropriate 12We find, accordingly, that all powerhouse employees of the Em-ployer at its Denver, Colorado, plant, excluding all other employeesand supervisors as defined in the Act, may constitute a unit appro-8A boiler for the manufacture of steam for nonproduction purposes is located inanother building.This boiler,which in the past was operated by maintenance personneland will in the future be handled by the powerhouse employees,under the power plantforeman,has not been in use for over 2 years.eWhile a number of other employees of the Employer apparent possess engineerlicenses,they work under different supervision on equipment located outside the powerplant and no license is required for the performance of their duties.10 In the event of layoffs,qualified employees in any department,who are to be laid off,may replace those in other departments with less seniority.11See e.g.,Raybestos-Manhattan,Inc.,Manhattan Rubber Division,93 NLRB No. 118;I.B.Kleinert Rubber Company,supra; The Goodyear Tire & Rubber Company(SpecialProducts Plant "C"),80 NLRB 1347.12 Ibid.The intervenor's and the Employer's contention that severance of the power-house employees should not be permitted because of alleged disturbance of establishedlabor relations is clearly without merit.Cf.Chris-Craft Corporation,94 NLRB 567,and cases cited. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.However, we shall make no final unitdetermination at this time, but shall first ascertain the desires of theseemployees as expressed in the election hereinafter directed. If amajority vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit.[Text of Direction of Election omitted from publication in thisvolume.]COMMERCIAL EQUIPMENT COMPANY, INC., AND MONTY LARSEN ANDRUDY LARSEN,CO-PARTNERSD/B/AINDUSTRIAL TRUCK AND TRAILERSERVICE COMPANY,PETITIONERandLODGE 1525, DISTRICT114,IN-TERNATIONAL ASSOCIATION OF MACHINISTS.CaseNo. 2O-RM-69.July 20, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c)' of the National LaborRelations Act, a hearing was held before David Karasick, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to. the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.Commercial Equipment Company, Inc., herein called the Corpo-ration, is a Utah corporation with its principal office and place ofbusiness in Salt*Lake City, Utah.The Corporation is engaged inmanufacturing, modifying, and repairing trucks and trailers, andselling parts and equipment for trucks and trailers.During 1950,the Corporation purchased materials, consisting of new. trucks, trailers,truck parts, metal, and hardware, valued in excess of $500,000, ofwhich 92 percent represented shipments from points outside the StateofUtah.During the same period, the Corporation sold, finishedproducts and provided services valued in excess of $500,000, of whichover $200,000 represented shipments to, and services performed for,Inland Freight Lines, an interstate carrier, and approximately $100,-000 irepresented shipments to, and services performed for, othercustomers located outside the State.3At the hearingand in its brief,the Unionmoved to dismissthe instantpetitionon variousgrounds relating in substanceto the existence of the questionconcerningrepresentation and theappropriateness of the unit.Ruling on this motion was referredto the Board.For the reasons stated in paragraphs numbered 3 and4,'infra,the motionis hereby denied.95 NLRB No. 51.